Case: 1:20-cv-00364-MWM Doc #: 2 Filed: 05/08/20 Page: 1 of 3 PAGEID #: 25

COMMON PLEAS COURT -
WARREN COUNTY.OHIO
FILED

2020 APR -3 PH IZ! 23couRT OF COMMON PLEAS
CIVLL DIVISION

JAMES L. SPAETH = war
CLERK OF COURTS REN COUNTY, OH

HEATHER PARKER : Judge: JOO 9g 3 JA4-

 

4216 Forsythia Drive
Cincinnati, OH 45245

Plaintiff : Jucgye “Pe elee

COMPLAINT

V8.

TARGET CORPORATION

SERVE: CT Corporation System

4400 Easton Commons Way, Suite 125

Columbus, OH 43219

and

OHIO DEPARTMENT OF MEDICAID

SERVE: Joseph MeCandish

150 East Gay Street, 21% Floor

Columbus, OH 43215

Defendants
FIRST CAUSE OF ACTION

i. At all times material herein, Defendant Target Corporation (“Target”) was a foreign
corporation licensed to and doing business within the State of Ohio specifically on April 20, 2018
at 9841 Waterstone Bivd., Cincinnati, Ohic 45249 in Warren County.
2. On or about April 20, 2018, Defendant Target was operating as a for profit business.
3. On or about April 20, 2018, Defendant Target was open and doing business and permitted
invitees onto its premises at 9841 Waterstone Blvd., Cincinnati, Ohio, a department store building
(“premises”).

4, On or about April 20, 2018 Plaintiff was an invitee and on the premises of Defendant

Target.
Case: 1:20-cv-00364-MWM Doc #: 2 Filed: 05/08/20 Page: 2 of 3 PAGEID #: 26

5. At all times relevant hereto, Defendant Target had a duty to inspect the premises and to
make the premises safe and free from unreasonably dangerous and/or defective conditions which
it knew or should have known posed an unreasonable risk of harm to invitees such as Plaintiff.

6. On or about April 20, 2018, Defendant Target negligently failed to ensure that the premises
were safe and free from all dangerous conditions, and defects.

7, On.or about April 20, 2018 Defendant Target negligently maintained the premises causing
an urireasonable and dangerous condition.

8. On or about April 20, 2018, Defendant Target has a duty of care to inspect its premises for
conditions, which would present a hazard to patrons such as Plaintiff.

9, On or about April 20, 2018, Defendant Target breached its duty of care by failing to inspect
for a dangerous condition, which was readily discoverable by Defendant. Target.

10. On or about April 20, 2018, Defendant Target failed to correct a known dangerous
condition on the premises which Defendant Target knew, or should have known, existed,

11. On or about April 20, 2018, Defendant Tareet through its agents or employees failed to
warn or otherwise notify Plaintiff of a dangerous condition on the premises, which Defendant
knew, or should have known, existed.

12, On or about April 20, 2018, Defendant Target through its agents or employees created an
unreasonable and dangerous condition on the premises.

13. As adirect and proximate result of Defendant Target's negligence, Plaintiff fell inside the
premises and suffered an injury.

14. Asa direct and proximate result of the carelessness and negligence of Defendant Target,
Plaintiff has suffered temporary and permanent bodily injuries, has endured pain and suffering and

will continue to do so in the future, has incurred medica! expenses in an undetermined amount and
Case: 1:20-cv-00364-MWM Doc #: 2 Filed: 05/08/20 Page: 3 of 3 PAGEID #: 27

wiil continue to do so in the future has mcurred lost wages in an undetermined amount and will
continue to incur lost wages in the future; and has lost the use and enjoyment of good health.
SECOND CAUSE OF ACTION

15. Plaintiff re-alleges the allegations contained in the First Cause of Action as if fully
rewritten herein.
I6. | Upon information and belief, Defendant Ohio Department of Medicaid (“Medicaid”) has
paid, or may pay in the future, certaim expenses incurred by Plaintiffas a result of the negligence
of Defendant Target.
[7. Upon information and belief, Medicaid claims, or may claim in the future, a subrogated
interest and/or right of reimbursement in the proceeds of this litigation.
18. Plaintiff demands that Medicaid set forth its subrogated interest and/or right of
reimbursement herein or forever be barred. f

WHEREFORE. Plaintiff demands for indgment against Defendant Target in an
undetermined amount in excess of $25,000.00 (Twenty-Five Thousand Dollars), prejudgment
interest to be determined by the Court plus costs and all other relief to which she may be entitled.
In addition, Plaintiff requests that Medicaid set forth it's subrogated claim or forever be barred.

Respectfully Submitted,
O'CONNOR, ACCIANI & LEVY LPA

Refek Beciant

Robert B. Acciani - 0096025
Attorney for Plaintiff

600 Vine Street Suite 1600
Cincinnati, OH 45202
Phone: 513-842-1952

Fax: 513-768-4431

Email: bba@@oal-law.com

 
